SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

609
KA 13-00667
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DERRELL A.E., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, D.J. & J.A. CIRANDO, ESQS.,
SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Ontario County Court (William
F. Kocher, J.), rendered October 3, 2012. The adjudication revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Same memorandum as in People v Derrell A.E. ([appeal No. 1] ___
AD3d ___ [May 8, 2015]).




Entered:    May 8, 2015                            Frances E. Cafarell
                                                   Clerk of the Court